Citation Nr: 1448801	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for bilateral knee and back disabilities, assigning an initial 10 percent evaluation for each disability.

Although the Veteran had requested a hearing before the Board, this hearing request was subsequently withdrawn.  See Correspondence dated April 2011.

In addition to the paper claims file in this case, there is a VA electronic claims file.  The Board has reviewed the documents located in the electronic claims file and finds that they are either duplicative or irrelevant to this appeal except as to the appeal brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 written brief, the Veteran's representative asserted that the case was "not yet ripe for appellate review."  The Board agrees.  

Since the RO issued a Statement of the Case in March 2010, additional VA treatments records have been associated with the Veteran's claims folder.  These records contain complaints of pain in the Veteran's knees and back.  On Remand, the RO should ensure that all pertinent VA treatment records are obtained and considered in connection with this appeal.

Moreover, the Veteran was last afforded a compensation and pension examination evaluating his knee and back in March 2008 and June 2009.   On Remand, the Veteran should be afforded a new examination to address the severity of his service connected knee and back disabilities.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include any recent VA treatment records since January 2014.  All obtained records should be associated with the claims file.

2.  After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a new VA examination with an appropriate examiner to determine the current severity of his service-connected knee and back disabilities.  

The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

Back Disability:  The examiner should describe all pertinent symptomatology associated with the Veteran's 

service-connected back disabilities to include responses the following inquiries: 

a) The examiner should report the results of range of motion testing for the Veteran's back.

b) The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

c) The examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

d) The examiner should specifically assess the severity of all neurological symptomatology, manifested at any time during the appeal period, if any, that is at least as likely as not due to the Veteran's service-connected back disability.  




Right and Left Knee Disabilities:  The examiner should describe all pertinent symptomatology associated with the Veteran's right and left knee disabilities to include responses the following inquiries:

a) The examiner should report the results of range of motion testing for the Veteran's right and left knees.

b) The examiner should also express an opinion concerning whether there would be additional limits on functional ability of either or both knees on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

c) The examiner should comment upon the existence and frequency of any subluxation or lateral instability resulting from the Veteran's service connected right and/or left knee disability(ies). 

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, the AOJ should readjudicate the claim.  The AOJ should specifically consider whether a separate rating is warranted for objective neurologic abnormalities, to include an abnormality manifested by radiating pain into the Veteran's lower extremities.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



